Citation Nr: 9908327	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis of the left heel.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1993.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that granted service connection 
for plantar fasciitis of the left heel and bilateral pes 
planus and assigned a noncompensable evaluation.  The RO in 
May 1996 increased the disability rating to 10 percent and 
the veteran continued his appeal.  The Board in a September 
1997 decision that addressed several issues remanded the 
issue of an increased rating for bilateral pes planus and 
left heel plantar fasciitis to the RO for further 
development.    The case has recently been returned to the 
Board for appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has reviewed the record in light of the recent 
decision of the Court in Stegall v. West, 11 Vet. App. 268 
(1998).  In concluding that another remand was required, the 
Court in Stegall at 271 noted the following regarding the 
Department's failure to comply with the terms of a recent 
Board remand order:

The protracted circumstances of this case and 
others which have come all too frequently 
before this Court demonstrate the compelling 
need to hold, as we do, that a remand by this 
Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right 
to compliance with the remand orders.  

We hold further that a remand by this Court or 
the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand, either 
personally or as [] "the head of the 
Department."  38 U.S.C. § 303.  It matters not 
that the agencies of original jurisdiction as 
well as those agencies of the VA responsible 
for evaluations, examinations, and medical 
opinions are not under the Board as part of a 
vertical chain of command which would subject 
them to the direct mandates of the Board.  It 
is the Secretary who is responsible for the 
"proper execution and administration of all 
laws administered by the Department and for the 
control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a 
matter of right (38 U.S.C. § 7104(a)), and a 
party, represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, 
as here, the remand orders of the Board or this 
Court are not complied with, the Board itself 
errs in failing to insure compliance.  

While it is true that where an appellant has 
not been harmed by an error in a Board 
determination, the error is not prejudicial 
(see 38 U.S.C. § 7261(b) ("Court shall take 
due account of the rule of prejudicial 
error")[)], the Court cannot say, based on the 
record before it, that the appellant here has 
not been harmed.  The Court takes this 
opportunity to remind the Secretary that the 
holdings of this decision are precedent to be 
followed in all cases presently in remand 
status.

In the 1997 remand the Board requested information from the 
veteran concerning recent treatment and a podiatry 
examination to evaluate this claim.  Prior to the Board 
decision, the veteran's address of record was in Mary Esther, 
Florida.  The Board decision was returned undelivered in 
October 1997 with postal information indicating an address 
for the veteran in Fort Walton Beach, Florida.  

As the Board requested, the RO in February 1998 
correspondence to the veteran at the Fort Walton Beach 
address asked for a complete record of medical treatment. The 
RO also sent an inquiry to the financial institution having 
the veteran's direct deposit account for his VA benefits 
seeking a current address as was permissible under current 
law.  There is no record of a reply from the financial 
institution and apparently a second request was not initiated 
by the RO before returning the case to the Board.  The record 
shows that inquiries to the representative did not produce a 
current address for the veteran.  It does not appear that a 
telephone contact was attempted.

The Board observes that in March 1994 correspondence to the 
RO, the veteran advised the RO that he was a self-employed 
owner of a business in Fort Walton Beach and provided a 
business address different from his residence address.  The 
record does not indicate that the veteran no longer operates 
this business at that address.  The Board is unable to 
conclude that the veteran was not prejudiced by this omission 
in development.

The veteran's situation appears similar to that presented in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  He has another 
possible or plausible address, albeit a business address, 
that would appear to require the RO to attempt a contact 
before it could be presumed that the veteran had abandoned 
his claim.  In addition, there must be a determination that 
the veteran lacked good cause or adequate reason for failing 
to keep VA apprised of his whereabouts.  The Board 
recognizes, as should the veteran that the duty to assist in 
the development and adjudication of a claim at all levels is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
521-22 (1996); 38 C.F.R. §§ 3.103, 3.158.  However, the facts 
of this case would appear sufficiently peculiar to justify 
additional development.

In view of the recent legal precedent in Stegall as applied 
to the facts of this appeal and other recent precedent 
mentioned above, the case is again remanded for the following 
action:

1.  Unless the veteran's whereabouts have 
been determined prior to receipt of this 
order, the RO should with the assistance 
of the veteran's representative if deemed 
necessary, once again attempt to contact 
the veteran through his business address 
of record by letter or by telephone.  If 
necessary, the RO should also send 
another inquiry to the financial 
institution previously contacted and 
request that it provide an address for 
the veteran, if available, as authorized 
under current federal law. 

2.  If contact is made with the veteran, 
he should be asked to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him recently for his pes 
planus or plantar fasciitis.  After 
obtaining any necessary authorization or 
medical releases from the veteran to 
obtain these records, the RO should 
request legible copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All pertinent correspondence 
regarding this action and other 
development action requested in this 
remand order should be included in the 
claims folder. 

3.  Then, the RO should arrange for a VA 
examination by an orthopedic specialist, if 
available, to determine the nature and extent 
of severity of the veteran's bilateral pes 
planus with left heel plantar fasciitis.  Any 
further indicated special testing should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination 
and the examination report must be annotated 
in this regard.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, that pertain to the 
presence or absence, and, if present, the 
extent, of each of the factors provided in 
the rating criteria under Diagnostic Codes 
5276 and 5284, which should be provided to 
the examiner, and comment on the extent of 
the functional limitations caused by the 
disability of the feet.  The examiner should 
identify the symptoms and manifestations of 
pes planus and plantar fasciitis, and offer 
an opinion as to whether any of the symptoms 
or manifestations of the veteran's pes planus 
overlap any of those of the plantar 
fasciitis.  The examiner should be asked to 
provide the rationale supporting all opinions 
or conclusions expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for bilateral pes 
planus and plantar fasciitis of the left 
heel.  

Review of the issue of an increased 
evaluation for pes planus with plantar 
fasciitis of the left heel should include 
consideration of the adjudication 
principles of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), Esteban v. Brown, 6 Vet. 
App. 259 (1994) as supplemented by 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), 
and 38 C.F.R. § 3.655 of which the 
veteran should be advised.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

